Citation Nr: 1732204	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  07-31 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension benefits in the calculated amount of $3,807 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $3,807.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to November 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) at the Pension Management Center (PMC) in Milwaukee, Wisconsin.

In March 2011 and June 2012, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran challenges the validity of a $3,807 debt created from the overpayment of nonservice-connected pension benefits and has requested a waiver of recovery of the overpayment in that amount.  Specifically, he asserts that the Milwaukee PMC incorrectly considered certain lottery and Merrill Lynch income, explaining that each was a one-time payment and should not have been counted more than once.

By way of background, the Veteran was awarded VA nonservice-connected pension benefits in a May 1998 rating decision, effective February 13, 1998.  A June 1998 notice letter explained that VA pension rates were income-based, and the Veteran's award was based on his report of having no income and no dependents.  The letter advised him to notify VA immediately if his income or status of dependents changed. 

In January 2004, the Debt Management Center (DMC) in St. Paul, Minnesota notified the Veteran of a $7,921 overpayment of VA pension benefits.  After receiving the Veteran's financial status report, the DMC advised the Veteran the following month that VA would withhold $220 per month beginning April 1, 2004, liquidating the debt in about three years.  In October 2005, VA received the Veteran's request for a waiver of the remaining balance of his $7,921 overpayment.  Later in October 2005, the Committee denied the waiver request because VA received it more than 180 after the notification of indebtedness.  The decision indicated that $3,741 remained of the original $7,921 debt.  The DMC notified the Veteran in a separate letter also dated October 25, 2005, that his request for a waiver of pension indebtedness of $7,921 had been denied.  The Veteran did not appeal this decision and it became final.  

As detailed in the prior Remands, most of the documents listed under the heading "adjudicative actions" in the July 2007 statement of the case (SOC), which was issued in September 2007, were missing.  In compliance with the March 2011 Remand directives, the AOJ attempted to locate the missing records and associate them with the Veteran's claims file.  The AOJ located approximately half of the documents and notified the Veteran in December 2011 that the income verification match (IVM) folder that likely contained the remaining records was no longer available for review.  The Veteran declined the opportunity to submit additional evidence and asked VA to make a decision on the record.  

Based on the evidence of record and missing documents referenced in the July 2007 SOC, it appears that after the Milwaukee PMC received notice on an unknown date of unreported income, the PMC provided notice to the Veteran on September 24, 2004 of a proposed reduction of pension benefits due to the unreported income.  The Veteran apparently requested a hearing in October 2004, testified at a hearing in July 2005, and received a transcript of the hearing in October 2005.  A compensation and pension award signed on October 18 and 19, 2006 includes hand-written notations, which appear to list "other retirement" income of $184.48 on February 1, 2001, continuing until it increased to $201.56 on February 1, 2002, and remaining at that rate as of May 1, 2002.  The document also lists "other" income of $33 on February 1, 2001, $533 effective May 1, 2001, $500 effective February 1, 2002, and no "other" income effective May 1, 2002.  An October 20, 2006 letter apparently provided notice to the Veteran of the final action taken to reduce his pension benefits.

On November 17, 2006, the Veteran requested a waiver of recovery of the overpayment.  He cited his original pension indebtedness of $7,921, stating that after $220 monthly [withholdings], $6,820 had been recouped, leaving a balance of $1,101 of the original debt.  Then, he listed calendar years 2001, 2002, and 2003 and clarified that the $33 Merrill Lynch payment and $500 lottery payment each was received one time and not for a period of 12 months.  He requested a waiver in the amount of $4,908, which presumably represented the $1,101 remainder of the original overpayment plus the $3,807 new overpayment.

In December 2006, the Veteran again requested a waiver of his "entire pension indebtedness of $4,908."  He stated he was "under the impression that [his] indebtedness was being reduced...each month [and] would be liquidated in approximately three years beginning [April 1, 2004]."

In January 2007, the DMC referred the waiver request to the Committee.  The document listed the original debt of $7,921, and the amount collected or adjusted by the DMC as $7,260, which left a balance of $661.  The document also listed the increased debt of $3,807, which occurred in October 2006.  The DMC indicated that the Veteran owed a current principal amount of $4,468 [the remaining $661 of the 2004 debt plus the new debt of $3,807 incurred in 2006]; however, only the debt of $3,807 was to be considered for waiver.  The DMC remarked that the waiver of recovery of the original debt of $7,921 had been denied because the waiver request had been untimely.

On January 22, 2007, the Committee summarized the evidence, explaining that the VA pension award dated October 19, 2006 created an increase in the debt of $3,807 for the period February 1, 2001 through September 30, 2006.  The Committee reiterated that the original debt of $7,921 had been denied due to the untimeliness of the Veteran's waiver request.  As a result, the Committee could only consider the increased debt of $3,807 created in October 2006.  The Committee noted the Veteran's waiver request for the $3,807 debt did not include a completed financial status report (FSR), which the DMC had requested from the Veteran, but he did describe a hardship that would be created by repayment of the debt.  The Committee found no evidence of fraud, misrepresentation, or bad faith; considered the elements of equity and good conscience; and concluded that the Veteran had been at fault in creation of the $3,807 debt because he did not report the changes in his income, resulting in financial gain at government expense.  The Committee further concluded that because the Veteran did not return a completed FSR as requested, repaying this debt would not defeat the purpose of the intended benefit.

On January 22, 2007, the Milwaukee PMC issued a separate letter to the Veteran, explaining the decision to deny his request for a waiver of recovery of the overpayment.  On March 5, 2007, VA received the Veteran's notice of disagreement (NOD).  In September 2007 the Milwaukee PMC issued a statement of the case (SOC) dated in July 2007.  The Veteran perfected a timely appeal.

Following the Board's March 2011 Remand, the Chicago VA Regional Office (RO) issued a supplemental statement of the case (SSOC) in December 2011.  Unfortunately, the SSOC addressed the original debt of $7,921, which is NOT on appeal because the Veteran's request for a waiver of recovery of that debt was untimely.  Moreover, the SSOC erroneously stated that the current debt in the amount of $3,807 represented the remainder of the $7,921 debt after $4,114 had been recouped and that waiver of recovery of the $3,807 debt was denied because recoupment would not cause hardship.  Unfortunately, the facts regarding the origin of the $3,807 debt appear to be incorrect.  To reiterate, the $3,807 debt appears to have been created as a result of unreported income of $33 received from Merrill Lynch in 2001 and of $500 lottery winnings also received in 2001.  

In June 2012, the Board remanded the appeal again, instructing the AOJ to provide the Veteran with notice of his right to dispute the validity of his indebtedness in the amount of $3,807 and to adjudicate that issue.

In July 2012, the Chicago RO notified the Veteran of his right to dispute the validity of the nonservice-connected pension indebtedness in the amount of $3,807.

A document labeled "Financial Paid and Due for Pension Purposes" with a receipt date of August 1, 2016 is located in the Veteran's VA electronic claims file and reflects an audit of the $3,807 debt created on October 19, 2006.  The record details that from February 1, 2001 through September 30, 2006, the Veteran was paid $45,632 in pension benefits.  During the same time period, the amount of pension benefits due to the Veteran was $41,825.  The discrepancy between the amount due and the amount paid represented a $3,807 overpayment of pension benefits to the Veteran.

In an August 4, 2016 letter, the PMC explained the basis of the $3,807 overpayment in nonservice-connected pension benefits resulting from unreported income during calendar year 2001.  The letter considered the Veteran's monthly retirement income of $184.48 from February 1, 2001, which increased to $201.56 on February 1, 2002; the $33 one-time Merrill Lynch payment received in January 2001, which was countable from February 1, 2001 to February 1, 2002; and the $500 one-time lottery winnings received in April 2001, which was countable from May 1, 2001 to May 1, 2002.  The letter explained that federal regulation 38 C.F.R. § 3.271 requires that all income received, regardless of whether it is a monthly income or received one time (nonrecurring income), is countable for 12 months from the first month after it is received.  The letter included a chart of the pension award processed on October 19, 2006 with consideration of the Veteran's monthly retirement income; Merrill Lynch income annualized from February 1, 2001 through January 31, 2002; lottery income annualized from May 1, 2001 through April 30, 2002; MAPR increase effective December 1, 2001; and the resulting monthly pension rate paid to the Veteran.

Finally, an August 2016 SSOC readjudicated the issues of the validity of the debt and the waiver of recovery of the overpayment.  The SSOC indicated that the Veteran sent the DMC a "compromise offer of $1,200 with a letter stating his income and expenses at that time."  The DMC accepted the offer of "$1,200 on January 8, 2010, [and] the amount was written off and paid his debt in full."  Therefore, the Committee upheld the previous decision to deny the waiver request because the debt had been paid in full for several years and no financial hardship was found.  The Board has not located any compromise offer of $1,200 accepted on January 8, 2010.  On remand, the AOJ should locate and associate that record with the electronic VBMS claims file.

Unfortunately, the validity of the debt remains unclear to the Board.  The August 1, 2016 audit suggests that the PMC counted the Veteran's one-time Merrill Lynch and lottery earnings from 2001 for more than 12 months: from February 1, 2001 through September 30, 2006.  However, the August 4, 2016 PMC letter suggests that the PMC counted the Merrill Lynch income only from February 1, 2001 through January 31, 2002 and the lottery income only from May 1, 2001 through April 30, 2002.  

In other words, the Board is unclear whether the debt was created by counting each source of unreported income during a 12-month annualization period pursuant to 38 C.F.R. § 3.271(a)(3), or whether the debt was created by counting each source of unreported income for many years between in 2001 and 2006.  Therefore, before the Board can adjudicate the intertwined issue of entitlement to a waiver of recovery of a $3,807 overpayment of nonservice-connected pension benefits, the PMC should provide a clearer explanation for the record and to the Veteran as to the exact dates the unreported Merrill Lynch and lottery income was counted and, in turn, how VA arrived at the $3,807 overpayment amount.

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the VBMS claims file a compromise offer of $1,200, which was accepted on January 8, 2010.  

2.  Provide a clear explanation and/or audit for the record and a letter to the Veteran and his representative outlining the exact dates the unreported $33 Merrill Lynch income and $500 lottery income was counted.  The explanation should clarify whether VA counted each source of unreported income for a 12-month annualization period following receipt of the income pursuant to 38 C.F.R. § 3.271(a)(3), or whether VA counted each source of income for a period of years from February 1, 2001 through September 30, 2006.  (The explanation should NOT reference the original debt in the amount of $7,921 because the Veteran did not submit a timely request for a waiver of recovery of that debt, and that issue became final).

3.  Thereafter, reajudicate the issues of whether the overpayment of nonservice-connected pension benefits in the calculated amount of $3,807 was properly created and entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $3,807.  If the benefit sought is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


